DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 10, 11, 13, 14, 16, 19, and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims has been withdrawn based on Applicant’s amendments.
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Wang fails to teach or suggest that “the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device” as recited in Claim 1, [Remarks, pages 8-10].
(2)	Wang fails to teach or suggest any allocation or resources based on the port information or other relationship between the ONU submodules and user interface modules, [Remarks, page 9].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Wang discloses the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device [fig. 3, paragraphs 0060, 0069, preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device (allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device (e.g., user interface modules (such as a slot number and a device serial number, etc.)))].

Regarding allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device, Wang discloses in paragraphs 0060 and 0069.
[0060] … based on a physical ID (e.g. a device serial number and so on) and based on a logical ID (e.g. a broadband Internet account and so on), thus one physical ID and/or logical ID is allocated to each user interface module in the embodiment, and the physical ID and/or logical ID is also a physical ID and/or logical ID of an ONU submodule corresponding to the user interface module. After the initial connection device authentication is passed, the ITMS can identify one ONU submodule according to the physical ID and/or logical ID and the WAN connection IP address of the TR069. Compared with the initial connection authentication, in the non-initial connection device authentication, a process of configuration and version sending in the authentication process is omitted, and all the other processes are the same.

[0069] As for the ONU process processing units, one ONU process processing unit is set for each ONU submodule, in a user mode, each set ONU process processing unit has a process or a group of processes, one user interface module is bound to an ONU process processing unit of one ONU submodule, and the ONU process processing unit is configured to perform corresponding processing on the data from the user side. An allocation relationship between user interface modules and ONU process processing units can be specifically in a correspondence with identification information of the user interface modules (such as a slot number and a device serial number, etc.). With reference to FIG. 3, a physical ID (e.g. the device serial number) and/or a logical ID also can be allocated for each user interface module (i.e. the daughter card), which is used to establish a corresponding TR069WAN connection to be used for device registration.

In other words, Wang discloses allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device (e.g., user interface modules (such as a slot number and a device serial number, etc.)).
Furthermore, Adler discloses allocation of resources (bandwidth) for a virtual OLT according to physical features of the OLT device or service flows (e.g., real time traffic demand, changing needs of users) [paragraphs 0035, 0049, 0061, 0073].
[0035] In the context of this document, allocating bandwidth includes dividing the available bandwidth of the SNI uplink channel among OLT port controllers so that ONTs associated with the OLT port controller are preferably provided with sufficient, but not more, bandwidth than each ONT and associated user and/or application requires at the time of bandwidth allocation.

[0049] The traffic report would need to include, for each ONT, a summary of how much data needs to be sent, the priority of each data, and possibly other traffic information. The size of each traffic report depends on the size of the associated PON, and a larger number of ONTs results in a larger traffic report. Each OLT port controller would receive every traffic report and need to process the information about every ONT in the PON system, and then be able to make decisions regarding how much bandwidth can be allocated. ….

[0061] …. The bandwidth allocation process 206 (FIG. 2) preferably implements a fair bandwidth assignment policy. The bandwidth allocation process 206 uses the "water-level" BORs received from the BOR generation process 204 on participating OLT port controllers. The bandwidth allocation process 206 divides the total available bandwidth in the system between the OLT port controllers according to the number of ONTs at each occupancy level for each OLT port controller. …. Allocating bandwidth includes dividing the available bandwidth of the SNI uplink channel among OLT port controllers so that users and/or applications associated with the OLT port controller, and specifically with the ONTs associated with the OLT port controller are provided with bandwidth that each ONT (user and/or application) requires at the time of bandwidth allocation. ….

[0073] …. In a preferred implementation, BORs are generated, transmitted, received, and bandwidth is allocated at a rate corresponding to the changing needs of users of the PON system, thereby providing real-time dynamic bandwidth allocation between the plurality of OLT port controllers.

Therefore, given that Wang discloses allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device, and Adler discloses allocation of resources (bandwidth) for a virtual OLT according to physical features of the OLT device or service flows, then the combination of Wang and Adler clearly discloses the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device.

Regarding the rejection of claims 10 and 19, claims 10 and 19 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 10 and 19, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-9, 11-18, and 20, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

As per the second argument,
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allocation or resources based on the port information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 2 discloses wherein determining resources according to the preset rule results on ports that are allocated to the virtual OLT systems, the claim does not disclose allocation or resources based on the port information.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereinafter Wang), U.S. Publication No. 2016/0112778, in view of Adler et al., (hereinafter Adler), U.S. Publication No. 2012/0294611.

As per claim 1, Wang discloses an optical line terminal (OLT) device virtualization method [Abstract, paragraphs 0015, 0078, an optical line terminal (OLT) device virtualization method (method allows OLT devices to communicate real time data)], comprising: 
creating a plurality of virtual OLT systems on an optical line terminal (OLT) device [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, creating a plurality of virtual OLT systems on an optical line terminal (OLT) device (allocation relationship; submodules are in one-to-one correspondence with the user interface modules)]; and 
wherein the system resources comprise a physical resource and a logical resource [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, wherein the system resources comprise a physical resource and a logical resource (submodules are in one-to-one correspondence with the user interface modules)], wherein physical resources of paragraphs 0050, 0064, 0068, 0069, 0072, 0075, 0108, wherein physical resources of the plurality of the plurality of virtual OLT systems are different from logical resources of the plurality of virtual OLT systems (different ONU submodules correspond to different identification information)], and wherein the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device [fig. 3, paragraphs 0060, 0069, preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device (allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device (e.g., user interface modules (such as a slot number and a device serial number, etc.)))].
Wang discloses using a configuration rule of Access Control Lists (ACL) [paragraphs 0022, 0064, 0067, 0072 (routing tables)], Wang does not explicitly disclose determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule.
However, Adler teaches determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule [paragraphs 0041, 0061, 0084, determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule (assign resources dynamically to each OLT based on a programmed resource allocation policy)], and allocation of resources for a virtual OLT paragraphs 0035, 0049, 0061, 0073, allocation of resources (bandwidth) for a virtual OLT according to physical features of the OLT device or service flows (e.g., real time traffic demand, changing needs of users)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule as taught by Adler because it would provide the Wang's method with the enhanced capability of using dynamic resource allocation [Adler, paragraphs 0015, 0083].

As per claim 2, the modified Wang discloses the method according to claim 1, wherein the determining the system resources of each virtual OLT according to the preset rule results in at least one of: 
ports that are on the OLT device and that are allocated to the plurality of virtual OLT systems are different [paragraphs 0015, 0045, 0070, ports that are on the OLT device and that are allocated to the plurality of virtual OLT systems are different (ONU submodules are in one-to-one correspondence with the user interface modules; port information included in the user interface module corresponding to the ONU submodule)]; service flows corresponding to the plurality of virtual OLT systems are different [paragraphs 0046, 0058, 0066, 0072, service flows corresponding to the plurality of virtual OLT systems are different (different paths)].

As per claim 3, Wang discloses the method according to claim 2, 
wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system [fig. 4, paragraph 0070, 0071, 0088, wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system (first bridge unit is set for each ONU submodule, and second bridge submodule is also configured)], wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system and run and process the OLT service, or is configured to regulate the common OLT system [fig. 4, paragraph 0070, 0071, 0090, wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system and run and process the OLT service, or is configured to regulate the common OLT system (first bridge unit in order to implement and support multiple ONU submodules; second bridge submodule is also configured to perform port conversion on the data)].

As per claim 10, Wang discloses an optical line terminal (OLT) device [Abstract, paragraphs 0015, 0078, an optical line terminal (OLT) device (method allows OLT devices to communicate real time data)], comprising: 
a processor [fig. 2, paragraphs 0028, 0045, 0047, a processor (processing module (CPU))]; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor [paragraphs 0064, 0107, a non-transitory computer-readable storage medium storing a program to be executed by the processor (memory)], the program including instructions to: 
create a plurality of virtual OLT systems on the optical line terminal (OLT) device [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, creating a plurality of virtual OLT systems on an optical line terminal (OLT) device (allocation relationship; submodules are in one-to-one correspondence with the user interface modules)]; and 
wherein the system resources comprise a physical resource and a logical resource [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, wherein the system resources comprise a physical resource and a logical resource (submodules are in one-to-one correspondence with the user interface modules)], and wherein physical resources of the plurality of the plurality of virtual OLT systems are different from logical resources of the plurality of virtual OLT systems [paragraphs 0050, 0064, 0068, 0069, 0072, 0075, 0108, wherein physical resources of the plurality of the plurality of virtual OLT systems are different from logical resources of the plurality of virtual OLT systems (different ONU submodules correspond to different identification information)], and wherein the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device [fig. 3, paragraphs 0060, 0069, preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device (allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device (e.g., user interface modules (such as a slot number and a device serial number, etc.)))].
Wang discloses using a configuration rule of Access Control Lists (ACL) [paragraphs 0022, 0064, 0067, 0072 (routing tables)], Wang does not explicitly disclose wherein the processing unit is further configured to determine system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule.
However, Adler teaches wherein the processing unit is further configured to determine system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule [paragraphs 0041, 0061, 0084, determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule (assign resources dynamically to each OLT based on a programmed resource allocation policy)], and allocation of resources for a virtual OLT according to physical features of the OLT device or service flows [paragraphs 0035, 0049, 0061, 0073, allocation of resources (bandwidth) for a virtual OLT according to physical features of the OLT device or service flows (e.g., real time traffic demand, changing needs of users)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule as taught by Adler because it would provide the Wang's device with the enhanced capability of using dynamic resource allocation [Adler, paragraphs 0015, 0083].

As per claim 11, Wang discloses the device according to claim 10, wherein the determining the system resources of each virtual OLT according to the preset rule results in at least one of: 
ports that are on the OLT device and that are allocated to the plurality of virtual OLT systems are different [paragraphs 0015, 0045, 0070, ports that are on the OLT device and that are allocated to the plurality of virtual OLT systems are different (ONU submodules are in one-to-one correspondence with the user interface modules; port information included in the user interface module corresponding to the ONU submodule)]; service flows corresponding to the plurality of virtual OLT systems are different [paragraphs 0046, 0058, 0066, 0072, service flows corresponding to the plurality of virtual OLT systems are different (different paths)].

As per claim 12, Wang discloses the device according to claim 11, 
wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system [fig. 4, paragraph 0070, 0071, 0088, wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system (first bridge unit is set for each ONU submodule, and second bridge submodule is also configured)], wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system and run and process the OLT service, or is configured to regulate the common OLT system [fig. 4, paragraph 0070, 0071, 0090, wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system and run and process the OLT service, or is configured to regulate the common OLT system (first bridge unit in order to implement and support multiple ONU submodules; second bridge submodule is also configured to perform port conversion on the data)].

As per claim 19, Wang discloses a device, comprising: 
a processor [paragraphs 0047, 0057, 0107, a processor (a processing module (CPU))]; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor [paragraphs 0064, 0107, a non-transitory computer-readable storage medium storing a program to be executed by the processor (a program instructing related hardware, and the program can be stored in a computer readable memory medium)], the program including instructions to: 
create a plurality of virtual optical line terminal (OLT) systems on an OLT device [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, create a plurality of virtual optical line terminal (OLT) systems on an OLT device (allocation relationship; submodules are in one-to-one correspondence with the user interface modules)], 
wherein the system resources comprise a physical resource and a logical resource [fig. 3, 5, 6, paragraphs 0015, 0064, 0068, 0069, 0072, 0075, wherein the system resources comprise a physical resource and a logical resource (submodules are in one-to-one correspondence with the user interface modules)], and wherein physical resources of the plurality of the plurality of virtual OLT systems are different from logical resources of the plurality of virtual OLT systems [paragraphs 0050, 0064, 0068, 0069, 0072, 0075, 0108, wherein physical resources of the plurality of the plurality of virtual OLT systems are different from logical resources of the plurality of virtual OLT systems (different ONU submodules correspond to different identification information)], and wherein the preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device [fig. 3, paragraphs 0060, 0069, preset rule controls allocation of resources for a virtual OLT of the plurality of virtual OLT systems according to one of physical features of the OLT device or service flows of the OLT device (allocation relationship between virtual and physical OLT systems (e.g., ONU submodules are in one-to-one correspondence with the user interface modules) according to a correspondence with identification information of the device (e.g., user interface modules (such as a slot number and a device serial number, etc.)))].
Wang discloses using a configuration rule of Access Control Lists (ACL) [paragraphs 0022, 0064, 0067, 0072 (routing tables)], Wang does not explicitly disclose wherein the processing unit is further configured to determine system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule.
However, Adler teaches determine system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule [paragraphs 0041, 0061, 0084, determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule (assign resources dynamically to each OLT based on a programmed resource allocation policy)], and allocation of resources for a virtual OLT according to physical features of the OLT device or service flows [paragraphs 0035, 0049, 0061, 0073, allocation of resources (bandwidth) for a virtual OLT according to physical features of the OLT device or service flows (e.g., real time traffic demand, changing needs of users)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by determining system resources of each virtual OLT of the plurality of virtual OLT systems according to a preset rule as taught by Adler because it would provide the Wang's device with the enhanced capability of using dynamic resource allocation [Adler, paragraphs 0015, 0083].

Claims 4-9, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Adler, and in further view of Jiang et al., (hereinafter Jiang), U.S. Publication No. 2014/0321845.

As per claim 4, the modified Wang discloses the method according to claim 3, wherein the at least one common OLT system comprises a first virtual OLT system and a second virtual OLT system [Adler, fig. 1, paragraphs 0002, 0038, 0051, wherein the at least one common OLT system comprises a first virtual OLT system and a second virtual OLT system (system consists of multiple OLT port controllers such as 105 in an OLT controller)], and wherein the method further comprises: 
receiving a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system [Wang, paragraphs 0046, 0060, 0076, receiving a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system (successful registration)]; and 
Wang, paragraphs 0046, 0060, determining whether the first virtual OLT system has preset operation permission (a registration and authentication flow between each ONU submodule)].
Wang disclose performing, operations on virtual OLT system having the preset operation permission [Wang, paragraphs 0046, 0060, 0076, performing, operations on virtual OLT system having the preset operation permission]. The modified Wang does not explicitly disclose performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system having the preset operation permission.
However, Jiang teaches performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system [fig. 2, 3, paragraphs 0016, 0033, 0042, 0048, 0075, performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system (when a fault … first OLT and the second OLT are switched)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Wang by performing, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system as taught by Jiang because it would provide the modified Wang's method with the enhanced capability of using dynamic resource allocation [Jiang, paragraphs 0015, 0083].

As per claim 5, the modified Wang discloses the method according to claim 4, Wang does not explicitly disclose wherein the virtual OLT system comprises a plurality of virtual local area networks (VLANs), and wherein the method further comprises: creating a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs.
However, Jiang teaches wherein the virtual OLT system comprises a plurality of virtual local area networks (VLANs), and wherein the method further comprises: creating a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs [paragraphs 0042, 0064, creating a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs (forwarding path, and may be identified by using a VLAN; using a bidirectional forwarding detection (bidirectional forwarding detection, BFD))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Wang by creating a corresponding forwarding domain (FD) for each VLAN as taught by Jiang because it would provide the modified Wang's method with the enhanced capability of using dynamic resource allocation [Jiang, paragraphs 0015, 0083].

As per claim 6, the modified Wang discloses the method according to claim 5, wherein the plurality of virtual OLT systems comprise a third virtual OLT system and a fourth virtual OLT system; and 
wherein an intersection set between a set corresponding to the third virtual OLT system and a set corresponding to the fourth virtual OLT system is not an empty set, and wherein a set comprises IDs of all devices in a corresponding OLT system [Adler, fig. 3, paragraphs 0015, 0021, 0051, wherein an intersection set between a set corresponding to the third virtual OLT system and a set corresponding to the fourth virtual OLT system is not an empty set, and wherein a set comprises IDs of all devices in a corresponding OLT system (reporting a total number of ONTs that are controlled by the OLT port; reports a total number of ONTs associated with the respective occupancy)].
The modified Wang does not explicitly disclose using a VLAN ID.
However, Jiang teaches VLAN ID [paragraphs 0042, 0064, 0069, using a VLAN ID (VLAN identifier)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Wang by using a VLAN ID as taught by Jiang because it would provide the modified Wang's method with the enhanced capability of using dynamic resource allocation [Jiang, paragraphs 0015, 0083].

As per claim 7, the modified Wang discloses the method according to claim 6, wherein the method further comprises: 
Wang, paragraphs 0022, 0072-0074, creating a forwarding entry for the FD, wherein the forwarding entry comprises at least one of a media access control (MAC) address table or a routing table (set a routing table for the ONU submodules)].

As per claim 8, the modified Wang discloses the method according to claim 7, 
wherein the logical resource comprises at least one of an application process, a virtual machine (VM), a thread, network management, an alarm, a log, a configuration file, a media access control MAC address, an IP address, a service flow, a VLAN, or a VLAN layer-3 interface [Wang, fig. 6, paragraphs 0050, 0060, 0073, 0074, wherein the logical resource comprises at least one of an IP address (information that can be used for distinguishing different ONU submodules; IP address can be allocated to each ONU submodule)].

As per claim 9, the modified Wang discloses the method according to claim 8, 
wherein the physical resource comprises at least one of a shelf, a slot, a port, an optical network terminal (ONT), a central processing unit (CPU), or a memory [Wang, paragraphs 0021, 0070-0072, wherein the physical resource comprises at least one of a port (store port information of the ONU submodule)].

As per claim 13, the modified Wang discloses the device according to claim 12, further comprising a receiver; 
Adler, fig. 1, paragraphs 0002, 0038, 0051, wherein the at least one common OLT system comprises a first virtual OLT system and a second virtual OLT system (system consists of multiple OLT port controllers such as 105 in an OLT controller)]; and wherein the program further includes instructions to: 
receive, through the receiver, a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system [Wang, paragraphs 0046, 0060, 0076, receive, a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system (successful registration)]; 
determine whether the first virtual OLT system has preset operation permission [Wang, paragraphs 0046, 0060, d determine whether the first virtual OLT system has preset operation permission (a registration and authentication flow between each ONU submodule)].
Wang disclose performing, operations on virtual OLT system having the preset operation permission [Wang, paragraphs 0046, 0060, 0076, performing, operations on virtual OLT system having the preset operation permission]. The modified Wang does not explicitly disclose performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system.
However, Jiang teaches performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system [fig. 2, 3, paragraphs 0016, 0033, 0042, 0048, 0075, performing, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system (when a fault … first OLT and the second OLT are switched)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in the modified Wang by performing, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system as taught by Jiang because it would provide the modified Wang's device with the enhanced capability of using dynamic resource allocation [Jiang, paragraphs 0015, 0083].

As per claim 14, the modified Wang discloses the device according to claim 13, Wang does not explicitly disclose wherein the virtual OLT system comprises a plurality of virtual local area networks (VLANs); and wherein the program further includes instructions to: create a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs.
However, Jiang teaches wherein the virtual OLT system comprises a plurality of virtual local area networks (VLANs), and wherein the program further includes instructions to: create a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs [paragraphs 0042, 0064, creating a corresponding forwarding domain (FD) for each VLAN in the plurality of virtual OLT systems, wherein any two VLANs in the plurality of OLT virtual systems correspond to different FDs (forwarding path, and may be identified by using a VLAN; using a bidirectional forwarding detection (bidirectional forwarding detection, BFD))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in the modified Wang by creating a corresponding forwarding domain (FD) for each VLAN as taught by Jiang because it would provide the modified Wang's device with the enhanced capability of using dynamic resource allocation [Jiang, paragraphs 0015, 0083].

As per claim 15, the modified Wang discloses the device according to claim 14, wherein the plurality of virtual OLT systems comprise a third virtual OLT system and a fourth virtual OLT system; and 
wherein an intersection set between a set corresponding to the third virtual OLT system and a set corresponding to the fourth virtual OLT system is not an empty set, and wherein a set comprises IDs of all devices in a corresponding OLT system [Adler, fig. 3, paragraphs 0015, 0021, 0051, wherein an intersection set between a set corresponding to the third virtual OLT system and a set corresponding to the fourth virtual OLT system is not an empty set, and wherein a set comprises IDs of all devices in a corresponding OLT system (reporting a total number of ONTs that are controlled by the OLT port; reports a total number of ONTs associated with the respective occupancy)].
The modified Wang does not explicitly disclose using a VLAN ID.
However, Jiang teaches VLAN ID [paragraphs 0042, 0064, 0069, using a VLAN ID (VLAN identifier)].
Jiang, paragraphs 0015, 0083].

As per claim 16, the modified Wang discloses the device according to claim 15, wherein the program further includes instructions to: 
create a forwarding entry for the FD, wherein the forwarding entry comprises at least one of a media access control (MAC) address table or a routing table [Wang, paragraphs 0022, 0072-0074, creating a forwarding entry for the FD, wherein the forwarding entry comprises at least one of a media access control (MAC) address table or a routing table (set a routing table for the ONU submodules)].

As per claim 17, the modified Wang discloses the device according to claim 16, 
wherein the logical resource comprises at least one of an application process, a virtual machine (VM), a thread, network management, an alarm, a log, a configuration file, a media access control MAC address, an IP address, a service flow, a VLAN, or a VLAN layer-3 interface [Wang, fig. 6, paragraphs 0050, 0060, 0073, 0074, wherein the logical resource comprises at least one of an IP address (information that can be used for distinguishing different ONU submodules; IP address can be allocated to each ONU submodule)].

As per claim 18, the modified Wang discloses the device according to claim 17, 
wherein the physical resource comprises at least one of a shelf, a slot, a port, an optical network terminal (ONT), a central processing unit (CPU), or a memory [Wang, paragraphs 0021, 0070-0072, wherein the physical resource comprises at least one of a port (store port information of the ONU submodule)].

As per claim 20, the modified Wang discloses the device according to claim 19, further comprising a receiver; 
wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system [Wang, fig. 4, paragraph 0070, 0071, 0088, wherein the plurality of virtual OLT systems comprise one management OLT system and at least one common OLT system (first bridge unit is set for each ONU submodule, and second bridge submodule is also configured)], wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system [fig. 4, paragraph 0070, 0071, 0090, wherein the common OLT system is configured to run and process an OLT service, and wherein the management OLT system is configured to regulate the common OLT system (first bridge unit in order to implement and support multiple ONU submodules; second bridge submodule is also configured to perform port conversion on the data)]; 
wherein the at least one common OLT system comprises a first virtual OLT system and a second virtual OLT system [Adler, fig. 1, paragraphs 0002, 0038, 0051, wherein the at least one common OLT system comprises a first virtual OLT system and a second virtual OLT system (system consists of multiple OLT port controllers such as 105 in an OLT controller)]; and wherein the program further includes instructions to: 
receive, using the receiver, a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system [Wang, paragraphs 0046, 0060, 0076, receive, a request that is sent by the first virtual OLT system and that is used to operate the second virtual OLT system (successful registration)]; 
determine whether the first virtual OLT system has preset operation permission [Wang, paragraphs 0046, 0060, d determine whether the first virtual OLT system has preset operation permission (a registration and authentication flow between each ONU submodule)].
Wang disclose performing, operations on virtual OLT system having the preset operation permission [Wang, paragraphs 0046, 0060, 0076, performing, operations on virtual OLT system having the preset operation permission]. The modified Wang does not explicitly disclose perform, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system.
However, Jiang teaches perform, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system [fig. 2, 3, paragraphs 0016, 0033, 0042, 0048, 0075, perform, using the management OLT system, a target operation of the first virtual OLT system for the second virtual OLT system in response to the first virtual OLT system (when a fault … first OLT and the second OLT are switched)].
Jiang, paragraphs 0015, 0083].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469